       Case 3:20-cv-00965-MEM Document 28 Filed 02/23/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD SINGER,                       :

     Plaintiff                        :   CIVIL ACTION NO. 3:20-965

     v.                               :      (JUDGE MANNION)

SOUTHWEST CREDIT SYSTEMS, :
L.P.,
                          :
      Defendant

                                    ORDER

     On December 9, 2020, the court granted Attorney Brent F. Vullings’

unopposed motion to withdraw as plaintiff’s counsel in this case. (Docs. 23

& 24). Also, on December 9, 2020, Vullings filed a motion seeking the court

to impose an attorney’s lien against any award, judgment, or settlement

received by the plaintiff in this case. (Doc. 25). In his attached affidavit,

Vullings avers that the Vullings Law Group, LLC, which previously

represented the plaintiff and initiated this lawsuit on June 15, 2020, is owed

unpaid attorney’s fees and unreimbursed expenses in the total amount of

$11,075.00 based on his firm’s representation of plaintiff in this case.

Vullings’ Affidavit substantiates the lien amount. As such, Vullings requests

the court to impose an attorney’s lien in the amount of $11,075.00 in favor of
         Case 3:20-cv-00965-MEM Document 28 Filed 02/23/21 Page 2 of 4




his firm, pursuant to the Judicial Improvements Act of 1990, 28 U.S.C.

§1367(a), and that the court direct that all remaining defendants apply any

and all settlements, judgments and any other compensation in relation to this

matter toward satisfying this lien prior to making any such payments to

plaintiff.

       After Vullings filed his motion, a stipulation was entered on February

18, 2021, between plaintiff and defendant Experian Information Solutions,

Inc., pursuant to Fed.R.Civ.P. 41(a)(1)(ii), in which they stipulated that all

claims in this action against Experian were dismissed with prejudice. (Doc.

26). On February 19, 2021, the court issued an Order approving of the

stipulation between plaintiff and Experian, and dismissed Experian as a

defendant. (Doc. 27).

       To date, neither plaintiff nor the two defendants who remained in this

case when the motion was filed, (plaintiff had previously settled with

defendant Equifax Information Services, LLC), have filed a brief in opposition

to Vullings’ motion. The time period in which opposition briefs were due has

expired.

       The court will grant Vullings’ unopposed motion for attorney’s lien. See

Walker v. PA Dept. of Corrections, 828 Fed.Appx. 118 (3d Cir. 2020) (Since

the District Court had jurisdiction over the underlying [plaintiff’s] litigation


                                     -2-
       Case 3:20-cv-00965-MEM Document 28 Filed 02/23/21 Page 3 of 4




under 28 U.S.C. §§1331 and 1367”, “the District Court also had ancillary

jurisdiction to resolve [plaintiff’s co-counsel’s] entitlement to attorneys’

fees.”). See also U.S. v. Polishan, 19 F.Supp.2d 327, 329 (M.D. Pa. 1998)

(“Under the Judicial Improvement Act of 1990, Congress combined the

common law concepts of pendent jurisdiction and ancillary jurisdiction under

the rubric of supplemental jurisdiction. 28 U.S.C. §1367.”). In this case, the

court has original jurisdiction over plaintiff’s claims under the Fair Debt

Collection Practices Act (“FDCPA”), under 15 U.S.C. §1692, et seq., and the

Fair Credit Reporting Act (“FCRA”),15 U.S.C. §1681, regarding the

defendants’ collection activities of a consumer debt. Plaintiff also asserted

the court had supplemental jurisdiction under 28 U.S.C. §1367 over his state

law defamation claim. (Doc. 1).

           Accordingly, IT IS HEREBY ORDERED that:

      1.     Vullings’ unopposed Motion for Attorney’s Lien, (Doc. 25), is

             GRANTED.

      2.     An attorney’s lien in the amount of $11,075.00 is imposed in favor

             of Vullings Law Group, LLC, against any award, judgment, or

             settlement received by the plaintiff, Richard Singer, after the date

             of this Order.




                                      -3-
            Case 3:20-cv-00965-MEM Document 28 Filed 02/23/21 Page 4 of 4




            3.   Any defendant which is going to make a payment to the plaintiff

                 after the date of this Order shall apply any settlements,

                 judgments and any other compensation in relation to this matter

                 toward satisfying Vullings’ lien prior to making any such

                 payments to the plaintiff.




                                                s/Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge


DATED: February 22, 2021
20-965-06




                                          -4-
